Citation Nr: 9919538	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for atherosclerotic 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1960 to March 
1965.  The appellant served also on reserve duty from March 
1965 to June 1966 and from October 1973 to June 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In his July 1998 substantive appeal (VA Form 9), the 
appellant indicated that he did wish to have a personal 
hearing at the local VA office before the Board.  In the 
August 1998 statement of accredited representation in 
appealed case (VA Form 646), the appellant's representative 
reiterated that the appellant desired a personal hearing at 
the local VA office before the Board.

Inexplicably, no hearing was held.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board sitting in the Montgomery, 
Alabama, RO.

The appellant and his representative are 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141(1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

Following completion for the requested development, the 
appellant's claim should be returned to the Board for further 
consideration.

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure full compliance with due process requirements.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










